Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of February 26th 2021 has been considered.
Claim 1 has been amended.
Claims 4 and 10 have been cancelled.
Claims 1-3, 5-9 and 11-20 are pending in the current application.
Claims 2, 11-13 and 15-20 are withdrawn from consideration.
Claims 1, 3, 5-9 and 14 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 102
In light of the amendment filed on February 26th 2021 and Applicant’s arguments, see “Remarks”, filed on February 26th 2021, with respect to the rejection of claims 1-8 and 14 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chaiklahan et al., “Stability of Phycocyanin extracted from spirulina sp.: Influence of temperature pH and preservatives” (see discussion, below).

The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Chaiklahan et al., “Stability of phycocyanin extracted from Spirulina sp.: Influence of temperature pH and preservatives” (from Process Biochemistry 47 (2012) 659-664).

Regarding claims 1, 5-7 and 9: Chaiklahan discloses stabilizing the protein based pigment, phycocyanin (i.e., a phycobiliprotein), by combining an aqueous solution comprising 30 mg powdered phycocyanin with 0.12g of citric acid (i.e., preservative/chelating agent) (see Chaiklahan abstract; page 660, section 2.2), which provides a coloring material comprising about 20wt% protein-based pigment and about 80% chelating agent. Moreover, Chaiklahan discloses of attaining a lyophilized powder of the stabilized phycocyanin-citric acid composition (see Chaiklahan page 660, section 2.4). Accordingly, Chaiklahan reads on claim 1: “[a] coloring material comprising a protein-based pigment and a chelating agent, the protein-based pigment including one or more compounds selected from the group consisting of a chlorophyll-protein complex, a carotenoid-protein complex, and a phycobiliprotein, the content of the protein-based pigment in the coloring material being 5% by mass or more and 90% by mass or less, the content of the chelating agent in the coloring material being 10% by mass or more and 95% by mass or less, with the content of solid components in the coloring material being 100% by mass, wherein the chelating agent includes at least 
Regarding claim 3: Given the fact citric acid has two or more carboxyl groups, Chaiklahan meets the claimed limitations.
Regarding claim 8: Given the fact Chaiklahan does not disclose the presence of trehalose, Chaiklahan meets the claimed limitations.   
Regarding claim 14: Chaiklahan contemplates using the stabilized phycocyanin in food products (see Chaiklahan page 659), which meets the claimed limitations.

Claim Rejections - 35 USC § 103
In light of the amendment filed on February 26th 2021 and Applicant’s arguments, see “Remarks”, filed on February 26th 2021, with respect to the rejection of claims 9 and 10 under 35 USC §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chaiklahan et al., “Stability of Phycocyanin extracted from spirulina sp.: Influence of temperature pH and preservatives” (see discussion, above).


Response to Arguments
Applicant's arguments filed on February 26th 2021 have been fully considered but they are not persuasive.
In light of the amendment filed on February 26th 2021 and Applicant’s arguments, see “Remarks”, filed on February 26th 2021, with respect to the rejection of claims 1-8 and 14 under 35 USC §102(a)(1) and the rejection of claims 9 and 10 under 356 USC §103 (a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chaiklahan et al., “Stability of Phycocyanin extracted from spirulina sp.: Influence of temperature pH and preservatives” (see discussion, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792